            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 1 of 24



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


 BRIANNA TABLER, on behalf of herself and
 all others similarly situated,                     Case No. 19-cv-1646
                                Plaintiff,
                                                    COMPLAINT
 v.

 PANERA, LLC, PANERA BREAD                          DEMAND FOR JURY TRIAL
 COMPANY, and JAB HOLDING
 COMPANY, S.A.R.L.


                                Defendants.


                                             COMPLAINT

       On behalf of herself and all others similarly situated, Plaintiff Brianna Tabler, by and

through her counsel, brings this action under the California Unfair Competition Law, Cal. Bus. &

Prof. Code § 17200 et seq. (the “UCL”), the False Advertising Law, Cal. Bus. and Prof. Code §

17500 (the “FAL”), the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (the

“CLRA”), and common law, brings this action against Defendants Panera, LLC, its parent

company Panera Bread Company, and its parent company JAB Holding Company, S.A.R.L.

(collectively “Panera” or the “Panera Defendants”) regarding the deceptive labeling, marketing,

and sale of certain bread products (the “Products,” as further defined below) as “clean” despite the

fact that the Products contain synthetic biocide residue and other contaminants. Plaintiff Tabler

alleges the following based upon information, belief, and the investigation of her counsel:

                                        INTRODUCTION

       1.       Due to concerns about health, sustainability, and the use of synthetically created

chemicals in the production of food, more and more consumers are considering how their food is

                                                -1-
                                             COMPLAINT
                Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 2 of 24



farmed, processed, and prepared.

           2.       As a result, demand has increased for food products that provide assurances about

how they are produced and prepared—that is, products that are free from unnatural ingredients,

synthetic chemicals, or other remnants of artificial or extensive processing. Consumers, as Panera

knows, are willing to pay more for products marketed in this way than they are willing to pay for

competing products that do not provide such assurances.

           3.       In particular, there is a growing desire among consumers to purchase and consume

“clean” foods, which consumers understand to be foods free of artificial ingredients, especially

pesticides.1

           4.       Panera produces sandwiches, baked goods, and other prepared foods that are sold

to consumers through Panera’s retail outlets or restaurants and are advertised and promoted as

“clean.”

           5.       In contrast to Panera’s representations, bread products sold at its retail outlets,

including but not limited to Panera’s Whole Grain Bagel (the “Products”), 2 contain the residue

glyphosate, a synthetic biocide suspected (including by consumers) to have detrimental health

effects.

           6.       In sum, Panera is deceiving consumers into believing that the Products are of a

higher quality, free from synthetic chemicals, or free from chemical residues from the production

process when they are not.



          1
            See, e.g., Cargill, Inc., Transparency and Simplicity: The New Normal in Product Development 8 (2017),
https://www.cargill.com/doc/1432106811290/clean-label-white-paper.pdf (finding in consumer study that more than
half of respondents look to “clean” foods in order to avoid pesticides and other artificial chemicals).
          2
            Discovery may demonstrate that additional Panera food items are within the scope of this Complaint.
Plaintiff reserves the right to amend this complaint to include additional food items identified through the course of
discovery, which are believed to include, at least, the Mediterranean Veggie Sandwich, Oatmeal Raisin with Berries
Cookie, Oatmeal with Apple Chips and Pecans, and Greek Yogurt with Mixed Berries.

                                                     -2-
                                                  COMPLAINT
            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 3 of 24



       7.       No reasonable consumer who sees Panera’s representations that its food is “clean”

would expect the Products to contain residues of an unnatural biocide.

       8.       By deceiving consumers about the nature, quality, and/or ingredients of the

Products, Panera is able to sell a greater volume of the Products, to charge higher prices for the

Products, and to take away market share from competing products, thereby increasing its own sales

and profits.

       9.       Because Panera’s labeling and advertising of the Products tend to mislead and are

materially deceptive about the true nature, quality, and ingredients of the Products, Plaintiff Tabler

brings this deceptive advertising case on behalf of herself and all others similarly situated, and

seeks monetary and injunctive relief, including an order halt to Defendants’ false marketing and

sale of the Products.

                                     FACT ALLEGATIONS

       10.      Plaintiff Tabler brings this suit against Defendants based on misrepresentations and

omissions committed by Defendants regarding the Products, which Defendants falsely and

deceptively label and market as “100% clean” and/or as “clean,” when in fact the Products contain

glyphosate, which is not present in truly “clean” foods.

       11.      Panera’s marketing of the Products is false and deceptive because the Products

contain residue of the synthetic biocide glyphosate, the presence of which does not comport with

consumers’ perceptions of “clean” food.

       12.      Panera knows that American consumers increasingly and consciously seek out, and

will pay more for, “clean” foods.

       13.      Accordingly, Panera cultivates an image of the Products as a “clean” alternative for

consumers who wish to avoid synthetic chemicals and artificial or unsafe additives.


                                              -3-
                                           COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 4 of 24



A.     The Presence of Glyphosate in the Products Renders Panera’s Advertising False and
       Deceptive.

       14.      Panera represents that the Products are a “clean” alternative to other fast-casual or

fast-food options for consumers who wish to avoid synthetic chemicals.

       15.      In addition to featuring prominently in Defendants’ advertising and marketing

materials, these representations are ubiquitous at the point of sale of the Products—on bags, signs,

and labels throughout Panera’s physical locations.

       16.      For example, signs and placards displayed in Panera’s retail outlets or restaurants

contain statements such as “Food should be clean. No artificial colors, preservatives, sweeteners,

flavors, or anything else you wouldn’t want to serve your family,” as seen in the representative

images below.




                                              -4-
                                           COMPLAINT
Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 5 of 24




                           -5-
                        COMPLAINT
          Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 6 of 24



       17.     Additionally, bags include statements such as “100% clean food: No artificial

flavors sweeteners, preservatives / No colors from artificial sources,” as seen in the representative

image below.




       18.     Panera also uses a number of other representations to portray an image of “clean,”

chemical-free food, such as the earthy green and brown color schemes throughout its stores,

webpages, and on its logo.

       19.     Panera’s representations are intended to, and do, portray to consumers that, at the

very least, the ingredients in the Products do not contain residue of non-food items such as

synthetic chemicals used during the ingredients’ growing, harvest, or processing.

       20.     The term “clean” is becoming more popular in the food industry as consumers


                                              -6-
                                           COMPLAINT
             Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 7 of 24



demand food without chemicals, and more transparency about how their food is made. 3 Clean food

implies that the food is “free of artificial preservatives, coloring, irradiation, synthetic pesticides,

fungicides, ripening agents, fumigants, drug residues and growth hormones.” 4

         21.      Contrary to the representations made by Panera, Tests conducted by an independent

laboratory using liquid chromatography mass spectrometry (LCMC) has revealed that the Products

contain residue of glyphosate, a synthetic biocide.

         22.      Glyphosate was invented by the agrochemical and agricultural biotechnology

corporation Monsanto, which began marketing the herbicide in 1974 under the trade name

Roundup.5

         23.      Glyphosate is derived from the amino acid glycine.

         24.      To create glyphosate, one of the hydrogen atoms in glycine is artificially replaced

with a phosphonomethyl group.

         25.      Glyphosate is an artificial chemical.

         26.      Products with detectible glyphosate residue are not “clean.”6

         27.      Over the past several years, consumers have become increasingly conscious of the

detrimental effects that glyphosate may have on human health.




         3
           See, e.g., Ed White, Consumer Demand Increasing for “Clean” Food, The Western Producer (Mar. 29,
2018), https://www.producer.com/2018/03/consumer-demand-increasing-clean-food/; Cargill, supra note 1, at 4
(“The market for products viewed as ‘clean label’ has seen a substantial rise in recent years[.]”); Nielsen Co., It’s
Clear:       Transparency          Is       Winning          in     the       Retail      Market,       9       (2017),
https://www.nielsen.com/content/dam/corporate/us/en/reports-downloads/2017-reports/nielsen-clean-label-report-
aug-2017.pdf (identifying levels of growth in market for “clean” foods).
         4
              Susan     Weissman,       What      Is    Clean     Food,    Huffington    Post     (Dec.    6,    2017),
https://www.huffpost.com/entry/what-is-clean-food_b_446035.
         5
           See Shannon Van Hoesen, Study: Monsanto’s Glyphosate Most Heavily Used Weed-Killer in History,
Environmental Working Group (Feb. 2, 2016), https://www.ewg.org/release/study-monsanto-s-glyphosate-most-
heavily-used-weed-killer-history.
         6
           See, e.g., Cargill, supra note 1, at 8 (finding in consumer study that more than half of respondents look to
“clean” foods in order to avoid pesticides and other artificial chemicals).

                                                     -7-
                                                  COMPLAINT
            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 8 of 24



        28.     Reasonable consumers do not expect an artificial chemical with suspected health

concerns to be found in a product represented as “100% clean” and “clean”; as such, Panera

misrepresents the Products when it calls them “clean.”

        29.     Nowhere on Panera’s website, or in its retail outlets, or in its biannual

Responsibility Report7 does Panera clarify that artificial biocide residue is present in the Products

despite the “clean” marketing claims. Given the affirmative representations of “clean” products,

these are material omissions in the marketing of the Products.

B.      Panera Has Extensive Knowledge of Its Entire Supply Chain and Knows Its Products
        Are Contaminated With Residues.

        30.     Panera publishes a biannual “Responsibility Report” in order to “to share [its]

commitments and provide transparency on [its] responsibility journey.” 8

        31.     This report discusses a wide array of topics about the company, the food, and the

packaging used in the stores. The report also details the extensive knowledge that Panera has of,

and its close relationships with, each of its suppliers, including knowledge of their farming and

food preparation processes.

        32.     The Responsibility Report makes clear that Panera is aware of the way its food is

grown and processed, and has knowledge of the methods that its farmers and sources use in raising

their animals and crops. Panera states, “It’s important to understand our entire food system—how

food is raised and grown, how it is produced and manufactured, and how it is prepared.” 9

        33.     The Responsibility Report details the great care and attention Panera pays to its



        7
             Panera Bread, 2014 Responsibility Report (Feb. 22, 2015), https://www.panerabread.com
/panerabread/documents/press/2015/PaneraBread_CSR_2014.pdf (“Responsibility Report”).
          8
            Panera Bread, Food Promise: Transparent, https://www.panerabread.com/en-us/our-beliefs/our-food-
policy/transparent-menu.html (last visited Nov. 2, 2018).
          9
            Responsibility Report, supra n.8, at 4.

                                                -8-
                                             COMPLAINT
              Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 9 of 24



entire supply chain and food growing/preparing process, stating:

                  Our commitment to food quality and safety begins before food even reaches
                  the bakery-cafes. Each step of the supply chain—from the source through
                  shipping, manufacturing and distribution, all the way to the bakery-cafes
                  where the final food preparation is done—is carefully monitored by
                  members of our quality assurance team to help ensure that quality and safety
                  are maintained.10

         34.      Panera’s Responsibility Report emphasizes transparency so that patrons can make

informed decisions about what they consume. Panera states, “We work with suppliers, farmers and

fishermen to provide traceability to the source, and are actively involved in ensuring quality, taste

and freshness.”11

         35.      Additionally, in the Responsibility Report, Ron Shaich, the founder and CEO of

Panera, explicitly states that Panera is making “conscious choices about the food [it] serve[s].”12

         36.      Nowhere in this transparency report is it mentioned that an artificial biocide is used

on the food and remains at measurable levels on food consumed by Panera’s patrons.

C.       Panera Has Deceived Consumers and Is Aware That Its Representations Were False.

         37.      Panera holds itself out to the public as a trusted expert in the production of “clean”

food.

         38.      Panera knows what representations it makes regarding the Products.

         39.      Panera maintains “one-on-one” relationships13 with its suppliers and is “actively




         10
            Id. at 21. Panera reiterates this point in its updated Responsibility Report for 2015-2016, stating, “We want
to know where our ingredients come from and have a long history of working with and monitoring our suppliers to
ensure there is ‘back-to-source’ transparency. Our supplier relationships were critical to helping us achieve our clean
commitment—and they are a significant part of how we continue to ensure all elements of our Food Policy are
maintained.” Panera Bread, 2015-2016 Responsibility Report (2017), 14, https://www.panerabread.com/panerabread/
documents/press/2017/panera-bread-csr-2015-2016.pdf.
         11
            Responsibility Report, supra n.8, at 33.
         12
            Id. at 20.
         13
            Id. at 28.

                                                      -9-
                                                   COMPLAINT
            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 10 of 24



involved” in their sourcing and each stage of the supply chain, 14 and thus knows how the Products

are produced, including that glyphosate enters the Products sometime during the production

process.

       40.         The source of the glyphosate in the Products is known to Panera and its suppliers.

       41.         Consumers frequently rely on manufacturers, their reputation, and the information

provided on manufacturers’ websites in making purchase decisions, especially in purchasing food.

       42.         Reasonable consumers lack the information and scientific knowledge necessary to

ascertain the true source, quality, and nature of ingredients in the Products.

       43.         Reasonable consumers must, and do, rely on Panera honestly to report what the

Products contain and how they are made.

       44.         Reasonable consumers are misled and deceived by Panera’s “clean” representations

into believing that they are purchasing products that are “clean,” and free from non-food and

artificial chemical residues, including from glyphosate.

       45.         Panera made these false, misleading, and deceptive representations, and omitted the

information that would counter them, knowing that consumers would rely upon the representations

and omissions in purchasing the Products.

       46.         In making the false, misleading, and deceptive representations and omissions at

issue, Panera knew and intended for consumers to purchase the Products when consumers might

otherwise purchase competing products.

       47.         In making the false, misleading, and deceptive representations and omissions at

issue, Panera also knew and intended that consumers would pay more for products that were




       14
            Id. at 33.

                                                -10-
                                             COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 11 of 24



represented as “clean,” furthering Panera’s private interest of increasing sales of its products and

decreasing the sales of foods that truly fit consumers’ understanding of “clean” foods and/or

glyphosate-free products that are truthfully marketed by its competitors.

       48.     Upon information and belief, Panera has profited enormously from consumers in

California based on its falsely marketed products and its carefully orchestrated image.

       49.     Panera’s conduct in representing the Products as being “clean” deceived and/or is

likely to deceive the public.

       50.     Consumers cannot discover the true nature of the Products even by reading their

packaging or visiting Panera’s website marketing the Products. The Product packaging, signage at

the point of sale, and Panera’s website and Responsibility Report do not state anywhere that the

Products may artificial biocide residue despite the “clean” marketing claims.

       51.     Discovery of the true nature of the ingredients requires knowledge of chemistry and

access to laboratory testing that is not available to the average reasonable consumer.

       52.     The production process Panera uses for the Products, including what would account

for the presence of glyphosate residue, is known to Panera and its suppliers but has not been

disclosed to Plaintiff Tabler or other consumers.

       53.     To this day, Panera continues to conceal and suppress the true nature, identity,

source, and method of production of the Products.

       54.     Panera’s concealment tolls applicable statute of limitations.

       55.     Upon information and belief, Panera has failed to remedy the problems with the

Products, continues to represent falsely that the products are “100% clean” and “clean,” and/or

may introduce additional products also falsely represented as “100% clean” or “clean,” thus

causing future harm to consumers.

                                             -11-
                                          COMPLAINT
          Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 12 of 24



        56.       Consumers are at risk of real, immediate, and continuing harm if the Products

continue to be sold as is, represented as “100% clean” or “clean” while omitting any reference to

the presence of synthetic chemical residue.

        57.       Defendants have failed to provide adequate relief to purchasers as of the date of

this complaint.

        58.       Plaintiff Tabler contends that the Products were sold pursuant to unfair and

unconscionable trade practices, because the sale of the Products offends public policy and is

immoral, unethical, oppressive, unscrupulous, and caused substantial economic injuries to

consumers.

        59.       Defendants’ statements and other representations convey a series of express and

implied claims and/or omissions that Defendants know are material to the reasonable consumer in

making a purchasing decision, and that Defendants intended for consumers to rely upon when

choosing to purchase the Products.

        60.       Accordingly, Plaintiff Tabler seeks declaratory relief in the form of an order

declaring Defendants’ conduct to be unlawful, as well as injunctive relief putting an end to

Defendants’ misleading and unfair business practices, including a change to the current Products’

representations, packaging, labels and marketing, or a reformulation of the Products so that the

Products no longer contain glyphosate residue.

                                   JURISDICTION AND VENUE

        61.       This Court has personal jurisdiction over the parties in this case. Plaintiff Tabler is

a citizen of California within this District. Defendants purposefully avail themselves of the laws

of California to market, promote, distribute, and sell the Products to consumers in California and

this District.


                                                -12-
                                             COMPLAINT
            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 13 of 24



        62.     This Court has original subject-matter jurisdiction over this proposed class action

pursuant to 28 U.S.C. § 1332(d), which under the provisions of the Class Action Fairness Act,

explicitly provides for the original jurisdiction of the federal courts in any class action in which

the proposed plaintiff class comprises at least 100 members, any member of the plaintiff class is a

citizen of a State different from any defendant, and the matter in controversy exceeds the sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff Tabler alleges that the total claims of

individual members of the proposed Class (as defined herein) exceed $5,000,000.00 in the

aggregate, exclusive of interest and costs.

        63.     Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of false and misleading

information regarding the nature, quality, and/or ingredients of the Products, occurred within this

District.

                                              PARTIES

        64.     Plaintiff Brianna Tabler is an individual consumer who, at all relevant times, was a

 citizen of Santa Clara County, California.

        65.     During the class period, Plaintiff Tabler purchased Panera bread products including

 the Whole Grain Bagel on multiple occasions from Panera retail outlets or restaurants located at

 575 Grand Avenue, San Marcos, California; 3851 State Street, Santa Barbara, California; and 307

 Gellert Boulevard, Daly City, California.

        66.     In deciding to make her purchases, Plaintiff Tabler saw, relied upon, and reasonably

 believed Defendants’ representations that the Products were “100% clean” or “clean.”

        67.     At all times mentioned herein, Panera, LLC was and is a limited liability company

formed under the laws of England and maintains a domestic headquarters in New York City.

                                             -13-
                                          COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 14 of 24



Panera Bread Company was and is a company formed under the laws of the state of Delaware that

maintains its headquarters in St. Louis, Missouri. Defendant JAB Holding Company was and is a

corporation headquartered in Germany. Defendants were and are, at all relevant times, engaged in

commercial transactions throughout California.

       68.      The Panera Defendants manufacture and/or cause the manufacture of the Products

and market and distribute the Products in retail outlets in California.

                                      CLASS ALLEGATIONS

       69.      Plaintiff Tabler brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of herself and all others similarly situated individuals within California (the

“Class”), defined as follows:

               All consumers who purchased the Products within California during
               the statute of limitations period and until the date of class certification.

       70.      Excluded from the Class are (1) Defendants, any entity or division in which a

Defendant has a controlling interest, and Defendants’ legal representatives, officers, directors,

assigns, and successors; and (2) the judge to whom this case is assigned and the judge’s staff.

       71.      There are substantial questions of law and fact common to all members of the Class,

which will predominate over any individual issues. These common questions of law and fact

include, without limitation:

             (a) whether Defendants’ practices and representations related to the marketing, labeling

                and sales of its Products were unfair, deceptive, fraudulent, and/or unlawful in any

                respect;

             (b) whether Defendants’ conduct as set forth above injured Plaintiff Tabler and Class

                members;



                                                -14-
                                             COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 15 of 24



             (c) whether Plaintiff Tabler and Class members are entitled to injunctive relief;

             (d) whether Defendants advertised the Products with the intent not to sell them as

                advertised in violation of California Civil Code § 1770(a)(9);  

             (e) whether Defendants represented on packaging for the Products that the Products

                had characteristics, ingredients, uses, or benefits that they do not have in violation

                of California Civil Code §1770(a)(5);

             (f) whether Defendants represented the Products as of a particular standard, quality, or

                grade, when they were of another, in violation of California Civil Code

                §1770(a)(7);

             (g) whether Defendants are subject to liability for violating California’s Consumers

                Legal Remedies Act, Cal. Civ. Code §§ 1750-1784;

             (h) whether Defendants have violated California’s False Advertising Law, Cal. Bus. &

                Prof. Code §§ 17500-17536;

             (i) whether Defendants have violated California’s Unfair Competition Law, Cal. Bus.

                & Prof. Code §§ 17200-17210; and

             (j) whether the Class is entitled to an award of restitution pursuant to California

                Business and Professions Code § 17203.

       72.      Plaintiff Tabler’s claims are typical of the claims of the Class. Plaintiff Tabler is a

member of a well-defined class of similarly situated persons, and the members of the Class were

similarly affected by Defendants’ conduct and are owed the same relief, as alleged in this

Complaint. Members of the Class are ascertainable from Plaintiff Tabler’s description of the class,

Defendants’ records, and records of third parties accessible through discovery.

       73.      Plaintiff Tabler will fairly and adequately protect the interests of the Class and has

                                              -15-
                                           COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 16 of 24



no interests which are antagonistic to the claims of the Class. Plaintiff Tabler will vigorously

pursue the claims of the Class.

       74.     Plaintiff Tabler has retained counsel who are competent and experienced in

consumer protection litigation, including class actions relating to false advertising. Plaintiff

Tabler’s counsel have successfully represented plaintiffs in complex class actions and currently

represent other plaintiffs in several similar complex class action litigations involving false

advertising.

       75.     A class action provides a fair and efficient method, if not the only method, for

adjudicating this controversy. The substantive claims of Plaintiff Tabler and the Class are nearly

identical and will require evidentiary proof of the same kind and application of the same laws.

There is no plain, speedy, or adequate remedy other than by maintenance of this class action.

       76.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because Class members number in the thousands and individual

joinder is impracticable. The expense and burden of individual litigation would make it

impracticable or impossible for proposed Class members to prosecute their claims individually,

and the disposition of this case and as part of a single class action lawsuit will benefit the parties

and greatly reduce the aggregate judicial resources that would be spent if this matter were handled

as hundreds or thousands of separate lawsuits. Trial of Plaintiff Tabler’s and the Class members’

claims together is manageable. Unless the Class is certified, Defendants will remain free to

continue to engage in the wrongful conduct alleged herein without consequence.

       77.     No member of the Class has a substantial interest in individually controlling the

prosecution of a separate action.




                                              -16-
                                           COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 17 of 24



       78.       The prerequisites to maintaining a class action for injunctive or equitable relief are

met, as Defendants have acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive or equitable relief with respect to the Class as a whole.

       79.       The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendants. For

example, one court might enjoin Defendants from performing the challenged acts, whereas another

might not. Additionally, individual actions could be dispositive of the interests of the Class even

where certain Class members are not parties to such actions.

       80.       Defendants’ conduct is generally applicable to the Class as a whole, and Plaintiff

Tabler seeks, inter alia, equitable remedies with respect to the Class as a whole. As such,

Defendants’ systematic policies and practices make declaratory relief appropriate with respect to

the Class as a whole.

       81.       Plaintiff Tabler knows of no difficulty that will be encountered in the management

of this litigation, which would preclude its maintenance of a class action.

                                       CAUSES OF ACTION

                                              COUNT I

                  (Unfair and Deceptive Acts and Practices in Violation of the
                          California Consumers Legal Remedies Act,
                                    on Behalf of the Class)

       82.       Plaintiff Tabler incorporates by reference and realleges herein all paragraphs

alleged above.

       83.       This cause of action is brought pursuant to California’s Consumers Legal Remedies

Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”).

       84.       Plaintiff Tabler and other members of the Class are “consumers,” as the term is


                                               -17-
                                            COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 18 of 24



defined by California Civil Code § 1761(d), because they bought the Products for personal, family,

or household purposes.

       85.     Plaintiff Tabler, the other members of the Class, and Defendants have engaged in

“transactions,” as that term is defined by California Civil Code §1761(e).

       86.     The conduct alleged in this Complaint constitutes unfair methods of competition

and unfair and deceptive acts and practices for the purpose of the CLRA, and the conduct was

undertaken by Defendants in transactions intended to result in, and which did result in, the sale of

goods to consumers.

       87.     As alleged more fully above, Defendants have violated the CLRA by falsely

representing to Plaintiff Tabler and the other members of the California Subclass that the Products

are “clean.”

       88.     As a result of engaging in such conduct, Defendants have violated California Civil

Code § 1770(a)(5), (a)(7), and (a)(9).

       89.     Plaintiff Tabler seeks an order of this Court that includes, but is not limited to, an

order requiring Defendants to cease and/or refrain from making representations that the Products

are “100% clean” or “clean.”

       90.     Plaintiff Tabler and the other Class members may be irreparably harmed and/or

denied an effective and complete remedy if such an order is not granted.

       91.     The unfair and deceptive acts and practices of Defendants, as descried above,

present a serious threat to Plaintiff Tabler and other members of the Class.

       92.     CLRA § 1782 NOTICE. On February 1, 2019, a CLRA demand letter was sent to

Defendants via certified mail that provided notice of Defendants’ violation of the CLRA and

demanded that within thirty (30) days from that date, Defendants correct, repair, replace, or

                                             -18-
                                          COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 19 of 24



otherwise rectify the unlawful, unfair, false and/or deceptive practices complained of herein. The

letter also stated that if Defendants refused to do so, a complaint seeking damages in accordance

with the CLRA would be filed. Defendants received the letter on February 4, 2019, but have failed

to comply with the letter. Accordingly, pursuant to California Civil Code § 1780(a)(3), Plaintiff

Tabler, on behalf of herself and all other members of the Class, seeks compensatory damages,

punitive damages, and restitution of any ill-gotten gains due to Defendants’ acts and practices.

                                            COUNT II

                        (Violations of California’s False Advertising Law,
                                      on Behalf of the Class)

       93.       Plaintiff Tabler incorporates by reference and realleges herein all paragraphs

alleged above.

       94.       As alleged more fully above, Defendants have falsely advertised the Products by

falsely claiming that the Products are “100% clean” and/or “clean.”

       95.       At all material times, Defendants engaged in a scheme of offering the Products for

sale to Plaintiff Tabler and the other members of the Class within the State of California through,

inter alia, commercial marketing and advertising, the Internet, the Products’ packaging and

labeling, and other promotional materials and offers for sale for the Products.

       96.       The misrepresentations and non-disclosures by Defendants of the material facts

detailed above constitute false and misleading advertising, and therefore constitute a violation of

California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.

       97.       Said advertisements and inducements were made within the State of California and

come within the definition of advertising contained in the FAL in that such promotional materials

were intended as inducements to purchase the Products and are statements disseminated by



                                              -19-
                                           COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 20 of 24



Defendants to Plaintiff Tabler and the other Class members that were intended to reach Plaintiff

Tabler and the other Class members. Defendants knew, or in the exercise of reasonable care, should

have known, that these representations were misleading and deceptive.

       98.       The above acts of Defendants did and were likely to deceive reasonable consumers,

including Plaintiff Tabler and the other members of the Class, by obfuscating the nature, quality,

and ingredients of the Products, in violation of the “misleading” prong of the FAL.

       99.       Plaintiff Tabler and the other members of the Class have suffered injury in fact and

have lost money or property as a result of Defendants’ violations of California’s False Advertising

Law, Cal. Bus. & Prof. Code § 17500 et seq.

       100.      Pursuant to California Business and Professions Code §§ 17203 and 17535,

Plaintiff Tabler and the Class seek an order of this Court that includes, but is not limited to,

requiring Defendants to refrain from making representations that the Products are “100% clean”

or “clean” through, inter alia, commercial marketing and advertising, the Internet, the Products’

packaging and labeling, and other promotional materials and offers for sale for the Products.

                                            COUNT III

                       (Violation of California’s Unfair Competition Law,
                                      on Behalf of the Class)

       101.      Plaintiff Tabler incorporates by reference and realleges herein all paragraphs

alleged above.

       102.      By committing the acts and practices alleged herein, Defendants have violated

California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the

Class as a whole, by engaging in unlawful, fraudulent, and unfair conduct.

       103.      Defendants have violated the UCL’s proscription against engaging in unlawful



                                              -20-
                                           COMPLAINT
          Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 21 of 24



conduct as a result of:

            (a) Violations of the CLRA, Cal. Civ. Code §§ 1770(a)(5), (a)(7), and (a)(9), as alleged

                above; and

            (b) Violations of the FAL, Cal. Bus. & Prof. Code § 17500 et seq., as alleged above.

         104.   Defendants’ acts and practices described above also violate the UCL’s proscription

against engaging in fraudulent conduct.

         105.   As more fully described above, Defendants’ misleading marketing, advertising,

packaging, and labeling of Products is likely to deceive reasonable consumers. Indeed, Plaintiff

Tabler and the other members of the Class were unquestionably deceived regarding the “clean”

qualities of the Products, as Defendants’ marketing, advertising, packaging, and labeling of the

Products misrepresent or omit the true facts concerning the benefits of the Products. Those acts

are fraudulent business practices.

         106.   Defendants’ acts and practices described above also violate the UCL’s proscription

against engaging in unfair conduct.

         107.   Plaintiff Tabler and the other Class members suffered a substantial injury by virtue

of buying the Products that they would not have purchased absent Defendants’ unlawful,

fraudulent, and unfair marketing, advertising, packaging, and labeling or by virtue of paying an

excessive premium price for the unlawfully, fraudulently, and unfairly marketed, advertised,

packaged, and labeled Products.

         108.   There is no benefit to consumers or competition from deceptively marketing and

labeling products like the Products, which purport to be natural when these unqualified claims are

false.

         109.   Plaintiff Tabler and the other Class members had no way of reasonably knowing

                                             -21-
                                          COMPLAINT
         Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 22 of 24



that the Products they purchased were not as marketed, advertised, packaged, or labeled. Thus,

they could not have reasonably avoided the injury each of them suffered.

       110.      The gravity of the consequences of Defendants’ conduct as described above

outweighs any justification, motive, or reason therefore, particularly considering the available

legal alternatives that exist in the marketplace, and such conduct is immoral, unethical,

unscrupulous, offends established public policy, or is substantially injurious to Plaintiff Tabler and

the other members of the Class.

       111.      Defendants’ violations of the UCL continue to this day.

       112.      Pursuant to California Business and Professional Code § 17203, Plaintiff Tabler

and the California Subclass members seek an order of this Court that, inter alia, requires

Defendants to:

            (a) remove and refrain from making representations on the Products’ packaging or

                 elsewhere that the Products are “100% clean” or “clean”;

            (b) provide restitution to Plaintiff Tabler and the other Class members;

            (c) disgorge all revenues obtained as a result of violations of the UCL; and

            (d) pay the attorney fees and costs of Plaintiff Tabler and the Class.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Tabler respectfully requests that the Court enter judgment in her

favor and in favor of the Class as follows:

       A.     An order certifying the proposed Class; appointing Plaintiff Tabler as representative

of the Class; and appointing Plaintiff Tabler’s undersigned counsel as class counsel for the Class;

       B.     A declaration that Defendants are financially responsible for notifying Class

members of the pendency of this suit;


                                              -22-
                                           COMPLAINT
            Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 23 of 24




       C.      An order requiring proper, complete, and accurate representation, packaging, and

labeling of the Products;

       D.      An award of disgorgement pursuant to California Business and Professions Code

§§ 17203 and 17535 for members of the Class;

       E.      An order enjoining Defendants’ unlawful and deceptive acts and practices, pursuant

to California Business and Professions Code §§ 17203 and 17535, and requiring that Defendants

remove and refrain from making representations on the Products’ packaging or elsewhere that the

Products are “100% clean” or “clean”;

       F.      Monetary damages and injunctive relief for members of the Class pursuant to

California Civil Code § 1780;

       G.      Monetary damages, injunctive relief, and statutory damages in the maximum amount

provided by law;

       H.      Punitive damages in accordance with proof and in an amount consistent with

applicable precedent;

       I.      An order awarding Plaintiff Tabler and the other Class members the reasonable costs

and expenses of suit, including their attorneys’ fees; and

       J.      Any further relief that the Court may deem appropriate.

                                   JURY TRIAL DEMANDED
       Plaintiff Tabler hereby demands a trial by jury.


DATED: March 29, 2019




                                              -23-
                                           COMPLAINT
Case 5:19-cv-01646-SVK Document 1 Filed 03/29/19 Page 24 of 24



                                       RICHMAN LAW GROUP

                                         /s/ Jaimie Mak
                                       ______________________________
                                       Jaimie Mak (SBN 236505)
                                       Of Counsel
                                       jmak@richmanlawgroup.com
                                       Kim E. Richman (pro hac vice
                                       forthcoming)
                                       krichman@richmanlawgroup.com
                                       535 Mission Street
                                       San Francisco, CA 94105
                                       Telephone: (718) 705-4579
                                       Facsimile: (718) 228-8522


                                       Attorneys for Plaintiff




                            -24-
                         COMPLAINT
